BONTAN CORPORATION INC. THREE MONTHS ENDED SEPTEMBER 30, 2009 MANAGEMENT’S DISCUSSION AND ANALYSIS Prepared as at November 20, 2009 Index Overview3 Business environment4 Results of operations 5 Liquidity and Capital Resources 9 Key contractual obligations 11 Off balance sheet arrangements 11 Transactions with related parties 11 Financial and derivative instruments 12 New accounting policies 13 Critical accounting estimates 14 Disclosure controls and procedures 14 Internal controls over financial reporting 15 Subsequent events 15 Public securities filing
